PARKER, Judge.
The judgment appealed from is dated 4 February 1971. The record on appeal was docketed in this Court on 13 May 1971, which was more than 90 days after the date of the judgment appealed from. In this record there is no order extending the time for docketing the record on appeal. For failure of appellant to docket the record on appeal within the time allowed by the rules of this Court, this appeal is dismissed. Rule 5, Rules of Practice in the Court of Appeals. Williford v. Williford, 10 N.C. App. 541, 179 S.E. 2d 118; Umphlett v. Bush, 7 N.C. App. 72, 171 S.E. 2d 80; Smith v. Starnes, 1 N.C. App. 192, 160 S.E. 2d 547.
Nevertheless, we have carefully reviewed the record and find no error in the judgment directing verdict against the plaintiff. Plaintiff’s own evidence disclosed that he stepped out from a lighted kitchen onto an unfamiliar back porch in the dark without turning on the porch light and without even looking for the switch, which was conveniently located and readily available to him. One may not thus heedlessly disregard the commonest precautions for his own safety. See Annotation, 163 A.L.R. 587.
Appeal dismissed.
Judges Britt and Morris concur.